DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 4/26/2021 is acknowledged.
Claims 1-4 have been amended.
Claims 5-7 are withdrawn.
Claims 1-7 are pending.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 2-4 are rejected because they depend from a rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “triggering an Open Channel command without an APN, whereby a packet data protocol context activation procedure or Public Data Network connectivity procedure in response to receiving, from a universal integrated circuit card, and said Open Channel command with parameters 
Claim 1 states “triggering an Open Channel command with a specific APN, whereby said packet data protocol context activation procedure or said Public Data Network connectivity procedure in response to receiving from said universal integrated circuit card, said Open Channel command with said parameters including specific APN profile.  The limitation appears incomplete.  The claim does not state what action is carried out ‘in response to receiving’, e.g. in response to receiving a message, a procedure is executed.
Claims 2-4 are rejected because they depend from a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cormier (US 20120275312) in view of Dragan (US 20140146747).
Re claim 1:
Cormier discloses A) triggering an Open Channel command (Fig.4 ref. Open Channel APN; ref Activate PDP Context Request); 
B) receiving by said user equipment a terminal response evaluating received information and detecting an ACTIVATE packet data protocol CONTEXT REJECTION or Public Data Network CONNECTIVITY REJECTION message including a session management cause, whereby resulting rejection message error codes are not analyzed (Fig.4 ref. Activate PDP Context Reject); and 
C) triggering an Open Channel command with a specific APN, whereby said packet data protocol context activation procedure or said Public Data Network connectivity procedure in response to receiving from said universal integrated circuit card, said Open Channel command with said parameters including specific APN profile (Abstract The method and system provide the UICC with all PDP Context activation rejection cause codes received by the ME and their respective APNs. Such a method and system allows the UICC to monitor all the rejections to intelligently select an appropriate APN to activate using its Open channel command and Fig.4 ref. Activate PDP Content Request).
As shown above, Cormier discloses a system where a UICC can receive rejection cause codes and their respective APNs.  The UICC will then use that information to intelligently select an appropriate APN.  Cormier does not explicitly disclose a second triggering step, and a specific APN profile.

Cormier does not explicitly disclose an Open Channel command without an APN and a default APN.
Dragan discloses an Open Channel command without an APN and a default APN (Para.[0113]  For example, the UICC sends a proactive OPEN CHANNEL command in accordance with the BIP protocol (ETSI TS 102 223 v11) to request from the ME the activation of a PDP context on the 3GPP mobile network 100. The OPEN CHANNEL command comprises in particular the target FQDN, the target APN (if necessary) and the IP local address of the UICC. In particular it is possible for the target APN not to be sent if it corresponds to the APN by default stored on the HSS). 
Cormier and Dragan are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cormier to include an Open Channel command without an APN and a default APN as taught by Dragan in order to reduce costs of development and production for mobile terminals (Dragan Para.[0015]).
Re claim 2:
Cormier discloses monitoring mobile data configuration access point names, further characterized in that said universal integrated circuit card monitors rejections related to data connection errors, and selects via an Open Channel command an APN profile (Abstract The method and system provide the UICC with all PDP Context activation rejection cause codes received by the ME and their respective APNs. Such a method and system allows the UICC to monitor all the rejections to intelligently select an appropriate APN to activate using its Open channel command and Para.[0011]  For example, some event occurs that triggers all the cards deployed on the network to request a data session for an OTA update. The PDP context or PDN Connectivity may be rejected based on lack of capacity and Para.[0136-0143] disclose other types of data connection errors).
As discussed above, Cormier discloses selecting the most appropriate APN.  Cormier does not explicitly disclose selecting an APN profile that sets up as default.
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a default APN profile is one the choices of available APN profiles.  Therefore selecting an APN profile that is setup as default is one of the obvious variants of the available APN profiles.
Re claim 3:
Cormier discloses said terminal response is used to indicate to said universal integrated circuit card that there has been a problem with said Open Channel command (Para.[0025]  The method and system provide the UICC with all the SM cause included in the ACTIVATE PDP CONTEXT REJECT message or the Evolved Session Management (ESM) cause included in the PDN CONNECTIVITY REJECT message received by the ME and their respective APNs and Para.[0092]  These relevant SM cause information elements include SM cause information elements that were received as part of some from some Open Channel UICC BIP/IP activity).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cormier in view of Dragan as applied to claim 2 above, and further in view of Russell (US 20130329653).
Re claim 4:
As discussed above, Cormier in view of Dragan meets all the limitations of the parent claims.
Cormier does not explicitly disclose an Application server receives monitoring notifications including rejections related data connection errors.
Russell discloses an Application server receives monitoring notifications including rejections related data connection errors (Para.[0111]  In another example, when an SGSN sends an Activate PDP Context Reject Message to a M2M device, it may also send a M2M Device Activate PDP Context Reject type M2M Device PDP Context Activation Update message to the M2M Server via the GM2M interface and Para.[0088]  M2M Server 236 may include Network Generic Communication (NGC) interface 240 and Network Applications Enablement (NAE) function 238).
Cormier and Russell are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cormier to include a server receiving notifications including rejections as taught by Russell in order to server as a contact point for applications and to collect data and control information (Russell Para.[0003,0088]).

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471